t c memo united_states tax_court eli t sleiman jr and janie l sleiman et al petitioners v commissioner of internal revenue respondent docket nos filed date robert s bernstein and scott d richburg for petitioners robert w dillard and stephen r takeuchi for respondent cases of the following petitioners are consolidated herewith for purposes of trial briefing and opinion peter d sleiman and carolina t sleiman docket no and anthony t sleiman and bonnie c sleiman docket no memorandum opinion dinan special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in petitioners' federal income taxes and accuracy-related_penalties pursuant to sec_6662 as follows eli t sleiman jr and janie l sleiman docket no year deficiency dollar_figure penalty sec_6662 dollar_figure peter d sleiman and carolina t sleiman docket no year deficiency dollar_figure big_number penalty sec_6662 dollar_figure anthony t sleiman and bonnie c sleiman docket no year deficiency dollar_figure big_number penalty sec_6662 dollar_figure after concessions by the parties the issues remaining for decision are whether petitioners eli t sleiman and peter unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure d sleiman are entitled to increase their respective stock bases in their wholly owned s_corporations real_estate equities inc ree and triple net equities inc tne by the principal amounts of bank loans to ree and tne which they personally guaranteed whether respondent properly reallocated miramar equities inc 's me's bases in its land and depreciable real_property the proper amortization period for a loan commitment fee and attorney's_fees incurred by me during in connection with obtaining a loan whether ree and me are entitled to deductions pursuant to sec_164 for taxes incurred in connection with recording mortgages in the state of florida and whether ree and tne are required to report tenant improvements as rental income some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioners resided in jacksonville florida on the date their respective petitions were filed petitioners eli t sleiman eli peter d sleiman peter and anthony t sleiman anthony are brothers all three participated with a fourth brother joseph e sleiman who is not a party to these cases in various real_estate development projects in northern florida the brothers ordinarily divided up the different aspects of their real_estate development activities among themselves eli is a licensed contractor who oversees the construction activities peter is an attorney admitted to practice in the state of florida he handles all of the real_estate development paperwork including the negotiations of financing and leasing arrangements anthony is responsible for locating desirable property sites respondent's adjustments that remain in issue relate to three real_estate development projects that eli peter and anthony operated through three corporations ree tne and me each of which had elected to be treated as an s_corporation under sec_1362 ree during and eli was the sole shareholder of ree which was incorporated on date in the state of florida ree was organized to purchase and develop property and to lease it to blockbuster video inc blockbuster which had entered into a lease agreement with eli dated date eli later assigned the lease to ree on date ree purchased property located pincite dunn avenue the dunn property in jacksonville florida the dunn property was formerly the site of a gasoline station and required substantial environmental remediation due to land contamination problems in their reply brief petitioners object to respondent's proposed finding of this fact on the ground that respondent failed to prove that eli assigned the lease to ree petitioners however did not submit any evidence that supports their objection after reviewing the record the court is not persuaded that such an assignment did not in fact occur ree financed its purchase of the dunn property and its construction of the building thereon with a 1-year construction loan from southtrust bank of alabama n a southtrust bank in the amount of dollar_figure the mortgage note required ree to make monthly payments of interest but not principal computed at a rate of percent above southtrust bank's base rate the principal balance was due and payable on date ree's closing costs of the mortgage note included a loan commitment fee in the amount of dollar_figure ree and southtrust bank also executed a construction loan agreement on date which provided for the loan proceeds to be advanced in two installments under the agreement the first installment was to be advanced for the purchase of the dunn property and the second installment was to be advanced upon the completion of the improvements ree's mortgage note was secured under a mortgage and security_agreement by the dunn property and its improvements and ree's interest in the blockbuster lease hollis wilson crenshaw inc an independent_appraiser submitted an appraisal to southtrust bank that valued the dunn property with the blockbuster lease at dollar_figure the mortgage and security_agreement also provided that ree was ultimately responsible for the costs of any remedial action required to correct environmental problems although he was not a direct borrower eli personally guaranteed the mortgage note on date ree received a commitment from southtrust bank for permanent financing of the dunn property on date ree and southtrust bank executed a renewal mortgage note that provided for ree to make monthly interest and principal payments through the maturity_date of date with interest computed at a rate of dollar_figure percent for the first years and thereafter adjusted in accordance with the average yield of the 5-year treasury note the renewal mortgage note was made effective as of date ree's closing costs of the renewal mortgage note included a loan commitment fee in the amount of dollar_figure the parties also executed a mortgage modification agreement on date which reflected ree's release from the original mortgage note by its execution of the renewal mortgage note eli also consented to have his personal guaranty extended to cover the renewal mortgage note ree made all of the payments on its construction loan and its permanent loan from southtrust bank eli was not called upon to pay any amount on his personal guaranties during and tne during and peter was the sole shareholder of tne which was incorporated on date in the state of florida like ree tne was organized to purchase and develop property and lease it to blockbuster which had entered into a lease agreement with peter and his wife carol t sleiman dated date peter and carol sleiman later assigned the blockbuster lease to tne on date tne purchased property located on roosevelt boulevard the roosevelt property in jacksonville florida as the site for the blockbuster store like ree's dunn property a gasoline station had been operated on the site in prior years as early as the state of florida determined that the roosevelt property had been contaminated by the gasoline station and thereafter designated the property as eligible to participate in its early detection incentive edi environmental cleanup program the edi program subsidized eligible_property owners to either clean up contaminated property with government resources or to reimburse owners who paid for the clean up costs themselves under the edi program the roosevelt property's prior owners had the gasoline tanks distribution lines and a large amount of contaminated soil removed from the site tne acquired the right to further participate in the edi program when it purchased the property tne financed the purchase of the roosevelt property and its construction of the building thereon with loans from peter's related business entities although peter could not recall at trial where the funds came from tne's records show that it received loans during from duval royal investment inc and brothers five of jacksonville ltd in order to pay off its debt to its related entities tne obtained a loan from southtrust bank in the amount of dollar_figure on date tne's promissory note was secured under a mortgage and security_agreement by the roosevelt property and its improvements tne's interest in the blockbuster lease and tne's right to participate in florida's edi program although he was not a direct borrower peter personally guaranteed the loan tne made all of the payments on its date southtrust bank loan peter was not called upon to pay any amount with respect to his personal guarantee during me during and anthony was the sole shareholder of me which was incorporated on date in the state of florida me was organized to purchase renovate and lease the miramar shopping center in jacksonville florida me purchased the miramar shopping center from country inc on date for dollar_figure in the purchase and sale agreement the parties allocated dollar_figure of the purchase_price to land and dollar_figure to buildings me financed the purchase of the miramar shopping center and the renovations to be made thereon with a 1-year construction loan from southtrust bank in the amount of dollar_figure the promissory note required me to make monthly payments of interest but not principal computed at a rate of percent above southtrust bank's base rate the principal balance was to be due and payable on date me's closing costs of the promissory note included a loan commitment fee in the amount of dollar_figure with respect to the construction loan me and southtrust bank executed an agreement dated date which provided that the loan proceeds would be advanced in two installments under the agreement the first installment was to be advanced for the acquisition of the shopping center and the second installment was to be advanced upon the completion of the improvements and the subsequent delivery of tenant leases that showed a minimum rental income flow me's promissory note was secured under a mortgage and security_agreement by the shopping center and me's interest in the shopping center leases anthony personally guaranteed the promissory note on date me received a commitment from southtrust bank for permanent financing for the miramar shopping center project on date me and southtrust bank executed a renewal promissory note that provided for me to make monthly principal and interest payments through the maturity_date of july with interest computed at a rate of dollar_figure percent for the first years and thereafter adjusted in accordance with the average yield on the 5-year treasury note the renewal promissory note also required me to pay a prepayment premium for the amounts of any prepayments in the first years of the permanent loan's term me's closing costs of the renewal promissory note included a loan commitment fee in the amount of dollar_figure the parties modified and extended the original mortgage and security_agreement to have it serve as security for the renewal promissory note anthony's personal guaranty was also extended to cover the renewal promissory note stock basis the first issue for decision is whether eli and peter are entitled to increase their respective bases in the stock of ree and tne by the principal amounts of the loans from southtrust bank to ree and tne which they personally guaranteed respondent determined in the statutory notices of deficiency that peter's and eli's distributions from tne and ree exceeded their adjusted bases in the stock of tne and ree and that they are required to recognize capital_gain on the amounts of those excesses respondent's determinations in the statutory notices of deficiency are presumed to be correct and petitioners bear the as a result of the stipulations of the parties the amounts of the distributions received by peter and eli during are greater than the amounts determined by respondent the stipulations provide that eli received distributions from ree in the amount of dollar_figure and peter received distributions from tne in the amount of dollar_figure during as stated above we incorporate such stipulations into our findings_of_fact and herein instruct the parties to use such greater amounts of the distributions in their rule_155_computations burden of proving otherwise rule a 290_us_111 sec_1368 provides that if the amount of a distribution_of_property made by an s_corporation to a shareholder exceeds the adjusted_basis of the shareholder's stock in the s_corporation such excess is treated as gain from the sale_or_exchange of property in the taxable_year of the distribution the amount of the gain if any that peter and eli are required to recognize because of the distributions they received during therefore depends on their adjusted bases in the stock of tne and ree at the end of petitioners contend that respondent erred by not allowing eli and peter to increase their adjusted bases in their stock in ree and tne by the dollar_figure loans from southtrust bank to ree and tne they argue that in substance the loan transactions constitute loans to eli and peter followed by capital contributions by them of the proceeds to ree and tne respondent argues that petitioners are bound by the form of their transactions respondent further argues that if the court does consider petitioners' substance over form argument the transactions do not constitute capital contributions because eli and peter did not make an economic outlay in connection with their guarantees sec_1012 provides that the basis_of_property is the cost of the property a shareholder's basis in his shares of corporate stock is equal to the amount_paid for the stock 90_tc_206 affd 875_f2d_420 4th cir uri v commissioner tcmemo_1989_58 affd 949_f2d_371 10th cir sec_1_1012-1 income_tax regs sec_1016 generally provides that the basis_of_property shall be adjusted for items properly chargeable to a capital_account a shareholder's basis in the shares of stock of a corporation is increased by any additional contributions to the capital of the corporation made after the acquisition of the shares sec_1_118-1 income_tax regs the resolution of this issue depends on whether eli's and peter's personal guaranties may be treated as capital contributions which increase their adjusted bases in their shares of stock in ree and tne ordinarily taxpayers are bound by the form of the transaction they have chosen and may not in hindsight recast the transaction to obtain tax advantages 429_us_569 417_us_134 after reviewing the loan documents submitted into evidence in these cases and having considered the testimony of peter this rule applies in addition to the basis_adjustment sec_5 specific to s_corporation shareholders sec_1_1367-1 income_tax regs see sec_1016 sec_1367 sleiman and southtrust bank's officers we find that the substance of each loan is consistent with its form first as discussed infra the loans from southtrust bank to ree and tne do not lack economic_substance second ree and tne did not treat the loan proceeds as contributions to capital by peter and eli on their own books_and_records rather they recorded the loans from southtrust bank as liabilities owed by ree and tne to southtrust bank petitioners argue that southtrust bank in substance relied primarily on eli's and peter's personal guaranties as security for the loans rather than the assets listed in the mortgage and security agreements we reject petitioners' attempts to disregard the value of the properties owned by ree and tne and used as collateral for their loans in addition to the value of the land and improvements the blockbuster leases provide ample cash-flow to service the loans contrary to petitioners' contentions we find that southtrust bank took into account the risks associated with the contamination of the land supporting the loan by conditioning its loan commitments on its review of environmental audits of the land southtrust bank also minimized its economic exposure to future environmental problems in the mortgage and security agreements we find that petitioners have failed to prove that the loans to ree and tne lack economic_substance petitioners contend that this case is controlled by 778_f2d_769 11th cir in selfe the united_states court_of_appeals for the eleventh circuit indicated that the shareholder's guaranty of an s_corporation loan could increase the shareholder's basis even though the shareholder had not satisfied any of the obligation id pincite the court remanded the case to the district_court for it to decide whether the taxpayer's guaranty amounted to either an equity_investment in or a shareholder loan to the corporation id pincite it instructed the district_court to determine whether the loan in question was in substance a loan to the shareholder rather than to the corporation id petitioners' reliance on selfe is misplaced in selfe the taxpayer started a business and obtained a loan which was secured_by her own property the taxpayer later incorporated the business under subchapter_s and converted the loan into a corporate obligation which she guaranteed and which continued to be secured_by her own property id pincite the instant cases are distinguishable on their facts from selfe because southtrust bank made the original loans to ree and tne not to eli and peter and the collateral for the loans are ree's and tne's assets not eli's and peter's see wise v commissioner tcmemo_1997_135 also appealable to the eleventh circuit moreover it is well established that a shareholder cannot increase his or her basis in an s corporation's stock absent an economic outlay by the shareholder 112_f3d_1258 5th cir affg on this issue tcmemo_1995_572 944_f2d_747 10th cir 902_f2d_439 5th cir estate of leavitt v commissioner f 2d pincite selfe v commissioner supra pincite we find that eli's and peter's wholly unperformed guaranties in these cases do not meet the requirement that a shareholder make an economic outlay in order to increase his basis in his stock as explained above these guaranties were not tantamount to equity investments nor to shareholder loans to the corporations thus it is only the actual payment by the guarantor of the guarantied obligation that constitutes an economic outlay not the guaranty itself estate of leavitt v commissioner f 2d pincite 63_tc_468 affd 535_f2d_309 5th cir 47_tc_159 affd 392_f2d_458 8th cir in these cases eli and peter did not pay any of the loans that they guaranteed and therefore did not increase their capital investments in ree and tne accordingly we hold that eli and peter may not increase their respective bases in ree and tne by the principal amounts of the south bank trust loans respondent's determinations are sustained on this issue allocation_of_basis the second issue for decision is whether respondent properly reallocated me's bases in its land and depreciable real_property on its return me claimed a basis in land in the amount of dollar_figure and a basis in nonresidential_real_property in the amount of dollar_figure respondent disallowed me's claimed bases and determined that dollar_figure is properly allocated to land as a result of the reallocation respondent disallowed dollar_figure of me's claimed depreciation deduction in their post-trial briefs the parties address only the proper allocation of the purchase_price of the miramar shopping center that was listed in the purchase and sale agreement respondent maintains that dollar_figure of the dollar_figure purchase_price is properly allocated to land petitioners maintain that only dollar_figure of the purchase_price is properly allocated to land when a combination of depreciable and nondepreciable_property is purchased for a lump sum the lump sum must be apportioned between the two types of property to determine their respective costs in making this allocation sec_1_167_a_-5 income_tax regs provides apart from the purchase agreement there is no evidence in the record as to what portion of the claimed basis in nonresidential_real_property was claimed as me's purchase_price for the shopping center's existing buildings as distinct from its capital expenditures incurred during for renovations based on the amounts listed in the purchase agreement we find that dollar_figure of the claimed basis was claimed as purchase_price and the remainder was claimed as capital expenditures in the case of the acquisition on or after date of a combination of depreciable and nondepreciable_property for a lump sum as for example buildings and land the basis for depreciation cannot exceed an amount which bears the same proportion to the lump sum as the value of the depreciable_property at the time of acquisition bears to the value of the entire property at that time thus the relevant inquiry is the respective fair market values of the depreciable and nondepreciable_property at the time of acquisition 94_tc_473 67_tc_804 petitioners bear the burden of proving that respondent's allocation is incorrect rule a see 40_tc_304 petitioners rely on the allocation agreed to by me and country inc the seller of the shopping center they argue that the allocation in the purchase and sale agreement is determinative of the property's fair_market_value at the time of acquisition because the transaction was conducted at arm's length respondent cites the value of the land as estimated in an independent appraisal report and as determined by the duval county property_tax appraiser's office in arguing that me's allocation is improper petitioners have introduced no evidence other than the purchase and sale agreement that supports the allocation claimed on me's return in contrast two separate appraisals discussed infra convince us that the value of the land constitutes a greater percentage of the value of the entire property than the percentage allocated in the agreement we find that respondent correctly determined that the amount reported by me as its basis in land on its federal_income_tax return is incorrect we must therefore decide whether petitioners have proved that respondent's reallocation is erroneous hollis wilson crenshaw inc prepared an appraisal of me's shopping center proposal for southtrust bank it estimated the value of the entire property at dollar_figure and the value of the land at dollar_figure the estimates however include the value of an office building the parrish building on another plot of land located adjacent to the shopping center and proposed renovations to the existing buildings therefore the appraisal does not reflect the fair_market_value of the shopping center's land and buildings at the time of acquisition likewise the parties' stipulation that the duval county appraiser's office appraised the value of the land at dollar_figure as of date is not determinative an estimated value of the land absent an estimated value of the buildings thereon does not allow us to make a conclusive apportionment of the shopping center's purchase_price under sec_1 a income_tax regs in addition me's records show an entry on date in the amount of dollar_figure for land improvements which amount is not reflected on its return petitioners have also not established whether the parrish building was purchased during and if so for how much they have failed to address whether or not these amounts should be taken into account in apportioning the value of the shopping center between land and depreciable_property after reviewing the record we find that petitioners have failed to meet their burden of proving that respondent's reallocation of me's basis in land and depreciable real_property is erroneous rule a the evidence does not show that the proportionate value of the shopping center's land acquired by me during is accurately reflected in the purchase and sale agreement due to their failure to produce probative evidence concerning the value of the property at the time of acquisition petitioners have not carried their burden of showing error in respondent's allocation among other things petitioners have failed to establish whether me's postacquisition improvements or its costs of acquiring the parrish building should be taken into account we hold that respondent must be sustained on this issue amortization period the third issue for decision is the proper amortization period for loan commitment_fees and attorney's_fees incurred by me during to obtain a construction loan as part of the closing costs of its dollar_figure construction loan from southtrust bank me was required to pay a loan commitment fee in the amount of dollar_figure me also incurred attorney's_fees in the amount dollar_figure to obtain the construction loan on its return me claimed the fees as prepaid mortgage expenses and amortized them over a 1-year period which resulted in a claimed amortization deduction in the amount of dollar_figure in the statutory_notice_of_deficiency respondent determined that the fees were properly amortized over an 11-year period which includes the 1-year period of the construction loan and the year period of the permanent loan and disallowed dollar_figure of the claimed amortization deduction amounts paid for services rendered in connection with a loan constitute capital expenditures which must be amortized over the term of the loan 69_tc_421 the difference in the amount of dollar_figure between the amortizable amount of fees stipulated to by the parties dollar_figure and the amortizable amount claimed on me's return dollar_figure is apparently attributable to an increase in the amount of allowable attorney's_fees 57_tc_781 18_bta_1179 respondent's position is that me is required to amortize the fees over an 11-year period because that is the definite period of the loan respondent argues that we should view the construction loan and the permanent loan from southtrust bank as a single loan petitioners counter that the two loans were properly treated as separate loans for purposes of amortizing the fees because the loans were bargained for separately and contain different material terms we agree with petitioners on this issue the instant case is distinguishable on its facts from the cases cited by respondent see 70_tc_240 revd on another issue 655_f2d_980 9th cir lay v commissioner supra williams v commissioner tcmemo_1981_ unlike those cases me's original loan documents do not refer to the permanent loan or otherwise indicate that it had bargained for permanent financing at the time it obligated itself under the construction loan rather it separately negotiated and obtained a commitment for permanent financing from southtrust bank less than a month before the due_date of the construction loan me was also required to pay an additional commitment fee in the amount of dollar_figure for its permanent loan respondent points out that the permanent loan documents include words such as renewal extension modification and reaffirmation and that both loans were obtained from the same lender however the material terms of the two loans such as the interest rates prepayment premiums and repayment periods are significantly different the requirement of an additional commitment fee further convinces us that the permanent loan constituted a separate obligation on behalf of me moreover the fact that southtrust bank was the lender of each loan is not determinative of our decision see 65_tc_640 after examining the material terms contained in the loan documents in lieu of relying merely on their labels we find that the construction loan and the permanent loan are separate loans we therefore hold that me properly amortized its loan commitment fee and attorney's_fees over the 1-year period of its construction loan taxes the fourth issue for decision is whether ree and me are entitled to deductions pursuant to sec_164 for certain taxes incurred in connection with recording mortgages in the state of florida ree and me incurred the following amounts of intangible personal_property_taxes and documentary stamp taxes during s_corporation intangible personal_property_tax documentary stamp tax ree me dollar_figure big_number dollar_figure big_number the intangible personal_property_tax is levied against notes bonds and other obligations for the payment of money which are secured_by a mortgage deed_of_trust or other lien upon real_property situated in the state of florida fla stat ch the documentary stamp tax is levied on mortgages trust deeds or other evidences of indebtedness filed or recorded in the state of florida fla stat ch in the statutory notices of deficiency respondent disallowed ree's and me's claimed deductions for taxes on the ground that the taxes constituted capital expenditures sec_164 provides sec_164 taxes a general_rule --except as otherwise provided in this section the following taxes shall be allowed as a deduction for the taxable_year within which paid_or_accrued state and local and foreign real_property_taxes state_and_local_personal_property_taxes state and local and foreign_income_war_profits_and_excess_profits_taxes the gst tax imposed on income distributions the environmental_tax imposed by sec_59a in addition there shall be allowed as a deduction state and local and foreign taxes not described in the preceding sentence which are paid_or_accrued within the taxable_year in carrying_on_a_trade_or_business or an activity described in sec_212 relating to expenses for production_of_income notwithstanding the preceding sentence any_tax not described in the first sentence of this subsection which is paid_or_accrued by the taxpayer in connection with an acquisition or disposition of property shall be treated as part of the cost of the acquired property or in the case of a disposition as a reduction in the amount_realized on the disposition the parties agree that the intangible personal_property_taxes and documentary stamp taxes incurred by ree and me are allowable as deductions within the purview of the second sentence of sec_164 they disagree however as to whether the last sentence of sec_164 requires the amounts to be capitalized the last sentence of sec_164 was added by the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 according to the conference_report there previously was uncertainty as to whether certain taxes incurred_in_a_trade_or_business or an income-producing activity could be deducted under sec_164 or had to be capitalized under former sec_189 or sec_263 the new provision was added to make it clear that state local or foreign taxes other than the taxes enumerated in sec_164 that are incurred_in_a_trade_or_business or in an income-producing activity and that are connected with the acquisition or disposition of property are to be capitalized h conf rept vol at ii-20 1986_3_cb_20 respondent's position is that the taxes incurred by ree and me must be capitalized as part of the cost of the acquired properties because they were incurred in connection with the acquisition of properties listed as collateral in the recorded mortgages petitioners' position is that the taxes in issue are deductible under the second sentence of sec_164 they argue that ree and me are not required to capitalize the taxes in issue because they were incurred in connection with the acquisition of the construction loans and not the acquisition of the properties for reasons outlined infra we disagree with both respondent's and petitioners' positions the parties have not referred us to and we have not otherwise found any cases or legislative_history which directly address the scope of the phrase in connection with an acquisition of property as it is used in the third sentence of sec_164 after careful consideration we conclude that the taxes in issue were more closely incurred in connection with obtaining the construction loans than in acquiring the real properties and may be amortized over the definite terms of the construction loans first the florida taxes in issue are levied upon the amount borrowed by the taxpayer not the value of the property which secures the obligation second the amounts of the taxes in issue were treated as closing costs of the construction loans by ree me and southtrust bank the taxes reduced the principal amounts of loan proceeds receivable by ree and me thus the taxes constitute a cost of obtaining the loan proceeds third the loan proceeds were only partly advanced for the purchase of the real properties the remaining amounts were lent and borrowed for construction and renovation activities finally our interpretation of the third sentence of sec_164 is consistent with our holding with respect to me's loan commitment fee and attorney's_fees supra in that costs incurred in connection with obtaining a loan should be amortized over the definite term of the loan in lieu of being currently deductible or depreciable over the useful_life of the property acquired with the loan proceeds cf 33_tc_671 we hold that ree and me are required to amortize the taxes in issue over the definite terms of their construction loans rental income the fifth issue for decision is whether ree and tne are required to report tenant improvements as rental income under the lease agreements with blockbuster ree and tne were responsible for purchasing and installing blockbuster's standard carpeting contrary to the lease agreements however blockbuster purchased and installed the carpeting at both the dunn and roosevelt properties at costs of dollar_figure and dollar_figure respectively for reasons akin to our findings with respect to the amortization period for me's construction loan commitment fee and related attorney's_fees we find that ree's construction and permanent loans constitute separate loans for purposes of amortization in the case of the dunn property blockbuster deducted dollar_figure from its rent due under the lease agreement ree reported dollar_figure of the dollar_figure as rental income on its return in the statutory_notice_of_deficiency respondent increased ree's rental income by dollar_figure the amount incurred by blockbuster for carpeting costs that ree did not report as rental income in the case of the roosevelt property blockbuster deducted dollar_figure from its rent due under the lease agreement tne reported such amount as rental income on its return tne also claimed a deduction in the amount of dollar_figure as a repairs expense respondent disallowed the claimed deduction and determined that the costs were capital expenditures that were properly added to tne's basis in the roosevelt property sec_61 defines gross_income to mean all income from whatever source derived including rents sec_61 if a lessee places improvements on real_estate which constitute in whole or part a substitute for rent such improvements constitute rental income to the lessor sec_1_61-8 income_tax regs whether or not improvements made by a lessee result in rental income to the lessor in a particular case depends upon the intention of the parties which may be indicated either by the terms of the lease or by the surrounding circumstances id the statements accompanying the rent checks to ree and tne include credits for the amounts incurred by blockbuster for the carpeting the credits are described in the statements as reimbursements for carpet costs in addition peter responded as follows to his attorney's question at trial q the scheduled rent -- monthly rent payments that were scheduled under the lease -- you reached an agreement with them that the scheduled rent payments would be reduced or eliminated until they recouped back the cost that they laid out for the carpet a that's -- in essence that's correct notwithstanding the foregoing petitioners argue that the amounts incurred by blockbuster provided no economic benefit to ree and tne and therefore do not constitute gross_income to ree and tne because blockbuster is the owner of the carpeting pursuant to oral agreements peter's self-serving testimony on this matter was indefinite and corroborated only by a letter dated years after the carpeting was installed from a blockbuster representative who stated that to the best of his actual knowledge that blockbuster owns the carpeting in its video stores the letter does not refer to ree tne or the oral agreements under which petitioners argue that blockbuster claims ownership of carpeting this letter has little if any probative value with respect to ree's and tne's cases under the circumstances of these cases we find that the carpeting constitutes improvements to the real properties owned by ree and tne made in lieu of rent payments otherwise payable under the lease agreements petitioners have not explained why ree and tne would need to credit blockbuster's rent with the costs incurred for the carpeting if such costs were not incurred as improvements to ree's and tne's properties petitioners' scenario would result in a double benefit to blockbuster for the costs incurred ownership of the carpeting plus reductions in rent we hold that ree and tne must include in gross_income the costs of the carpeting incurred by blockbuster and credited against its rents payable to ree and tne with regard to ree's claimed deduction for the cost of the carpeting as a repairs expense sec_263 provides that no deduction shall be allowed for capital expenditures 94_tc_733 capital expenditures include amounts paid_or_incurred which add to the value or substantially prolong the useful_life of the property sec_1_263_a_-1 income_tax regs in contrast amounts paid_or_incurred for incidental repairs or maintenance are currently deductible if they neither materially add to the value of the property nor appreciably prolong the property's useful_life sec_1_162-4 income_tax regs since each case turns on its special facts the distinctions between current expenses and capital expenditures are those of degree and not of kind 503_us_79 the burden of clearly showing the right to the claimed deduction is on petitioners id pincite this court has repeatedly held that costs incurred for carpeting generally constitute capital expenditures lapoint v commissioner supra 73_tc_671 matlock v commissioner tcmemo_1992_324 petitioners appear to have abandoned the position claimed on ree's return since they did not address the deductibility of the carpeting costs in their trial memorandum or their briefs we find that they have failed to prove that ree is entitled to its claimed repairs expense deduction we hold that ree must capitalize the carpeting costs incurred by blockbuster as part of its basis in the dunn property likewise we hold that tne must increase its basis in the roosevelt property by the carpeting costs incurred by blockbuster on its behalf to reflect the foregoing decisions will be entered under rule
